Citation Nr: 0835233	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-00 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 29, 1967, to 
December 21, 1967. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a September 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey. 
 
The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in September 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As discussed in the September 2007 remand, the Court has 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
concerning notice and new and material evidence claims.  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim, and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the service connection.  In that regard, the Court noted that 
the VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Such notice 
was not provided as required by the September 2007 remand 
order.  Thus, notice consistent with Kent must be provided on 
remand.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998) 
(the U.S. Court of Appeals for Veterans Claims vacated and 
remanded a Board's decision because it failed to ensure that 
the RO achieved full compliance with specific instructions in 
a Board remand). 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) with respect to whether 
new and material evidence has been 
submitted sufficient to reopen the 
veteran's previously denied claim. The 
notice should address what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were found insufficient in 
the previous denials, as outline by the 
Court in Kent v. Nicholson.

2.  After the development requested above 
has been completed to the extent possible, 
the claim should again be reviewed.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 



